Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The applicant amends the claim language to now read as “A packaging assembly comprising: a case configured to at least partially contain a plurality of injection devices for delivering a medicament; a sensor arrangement comprising a device sensor, wherein the device sensor is configured to detect one or more injection devices of the plurality of injection devices contained in the case and to output a first signal according to a result of a detection of the one or more injection devices; a lid coupled to the case and movable between an open position and a closed position; [[and]] a lid sensor configured to output a second signal representative of a change in a position of the lid from the closed position to the open position[[,]]; and an output transducer, wherein the sensor arrangement is configured to activate based on the second signal received from the lid sensor, [[and]] wherein the device sensor is configured to output a third signal indicating a removal of an injection device of the plurality of injection devices from the case, to detect a warm-up time period of the injection device, and to output a signal representative of the warm-up time period of the injection device, wherein the output transducer is configured to output a fourth signal according to an output of the device sensor, and wherein, in response to the third signal indicating the removal of the injection device from the case, the output transducer is configured to display a visual output to show the warm-up time period for the injection device.”  During the time of the filing date of the said invention, there was no prior art that taught the invention in its entirety.  As a result, the examiner acknowledges the novelty of the invention as patentable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685                                                                           

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685